Citation Nr: 1606107	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date earlier (EED) than August 5, 2009 for the grant of service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier (EED) than August 5, 2009, for additional compensation for Veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1976 until October 1993 and August 2000 until February 2003. 

These matters comes before the Board of Veterans' Appeals (Board) from the May 2011 and April 20101 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. The Veteran's original claim for entitlement to service connection for PTSD was received by VA on August 5, 2009. 
 
2. The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than August 5, 2009 for entitlement to service connection for PTSD.

3. The Veteran married C. M. on April [redacted], 2001. 

4. The Veteran did not notify VA of his marriage to C. M. until March 7, 2003. 

5. An April 2004 rating decision awarded the Veteran a disability rating of 40 percent, effective March 1, 2003.

5. In an April 2010 decision letter, the RO added C. M. as an additional dependent effective August 5, 2009.



CONCLUSIONS OF LAW

1. 1. The criteria for an effective date earlier than August 5, 2009 for entitlement to service connection for PTSD have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).

2. An effective date of March 7, 2003 for the addition of the Veteran's spouse as his dependent is warranted. 38 U.S.C.A. §§ 1115, 1135, 5101, 5110(f) (West 2014); 38 C.F.R. §§ 3.1(p), 3.4, 3.204, 3.213, 3.401(b)(4) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an effective date earlier (EED) than August 5, 2009 for the grant of service connection for post-traumatic stress disorder (PTSD).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a)  (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In regard to the Veteran's PTSD, in VA correspondence, dated in August 2009, VA informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection. 

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103  required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision. Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

VA has a duty to assist the Veteran in the development of the claims. The claims file includes medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

Legal Criteria

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 (2015).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151 (2015). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2015). "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA. 38 C.F.R. § 3.1(r). Any communication or action indicating an intent to apply for a benefit may be considered an informal claim. 38 C.F.R. § 3.155 (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

Analysis

The Veteran is seeking an effective date prior to August 5, 2009 for the award of service connection for PTSD. The Veteran contends that in a March 7, 2003 Veteran's Application for Compensation or Pension that his claims for service connection for insomnia, migraine headaches, and sexual dysfunction were symptoms of his PTSD, and thus his PTSD should be effective from that date. The claims folder reflects that the Veteran's claims for service connection in regard to insomnia, migraine headaches, and sexual dysfunction were denied in a February 2004 rating decision. The Veteran did not appeal that decision and it became final. 

The claims folder reflects that the Veteran's original claim for PTSD was received by VA on August 5, 2009. (See August 2009 Veteran's Application for Compensation or Pension). 

As noted above, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (2015). While the Veteran contends that he is entitled to an earlier effective date of March 7, 2003, the claims folder reflects that the first time the Veteran requested service connection for PTSD was on August 5, 2009. While the Veteran believes that his insomnia, migraine headaches, and sexual dysfunction were symptoms of his PTSD, he does not allege that he claimed service connection for his PTSD in March 2003. 

Additionally, the claims folder reflects that the Veteran was scheduled for an initial psychiatric evaluation in May 2003. However, the Veteran failed to attend the scheduled examination and subsequently refused VA's attempt to schedule him another examination. The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190 (1991). Here, the Veteran not only did not claim entitlement to service connection for PTSD in March 2003; the Veteran refused a psychiatric evaluation, which could have provided a possible diagnosis of a mental disorder.

As the first formal or informal claim for service connection for PTSD was received on August 5, 2009, an earlier effective date is not warranted.

Based on the above, the Board finds that there are no statements by the Veteran, or clinical records, which would entitle the Veteran to an earlier effective date for the grant of service connection for PTSD. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additional compensation for Veteran's spouse

In regard to the claim for entitlement to an effective date earlier (EED) than August 5, 2009, for additional compensation for Veteran's spouse, the Board is granting in full the benefit sought on appeal here. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Critera

Governing law provides that the effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption. 38 U.S.C.A. § 5110(n) (West 2015).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award. 38 C.F.R. § 3.401(b) (2015). The "date of claim" for additional compensation for dependents is the date of the appellant's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request. 38 U.S.C.A. § 5110 (f)(n) (West 2015); 38 C.F.R. § 3.401(b) (2015).

Analysis

The Veteran contends that he is entitled to an earlier effective date prior to September 1, 2009, for the addition of his spouse, C. M., as a dependent.

The record reflects that the Veteran married C. M. on April [redacted], 2001. However, the Veteran did not notify VA of his marriage to C. M. until March 7, 2003. (See March 2003 Veteran's Application for Compensation or Pension). 

In an April 2004 rating decision the Veteran was awarded a disability rating of 40 percent, effective March 1, 2003.

In an April 2010 decision letter, the RO added C. M. as an additional dependent effective August 5, 2009, the date of his claim for PTSD.

The record reflects that, in November 2010, the Veteran filed a Declaration of Status of Dependents to add C.M. as his dependent spouse. Additionally, in November 2010 the Veteran submitted his certificate of marriage and provided VA with the dates of his and C.M.'s previous marriages and divorces. 

In a May 2011 decisional letter, the AOJ denied the Veteran's claim to add C.M. with an effective date of May 1, 2004, because a Declaration of Status of Dependents was not filed prior to his August 5, 2009 claim for service connection. In making its decision, the AOJ reviewed the Veteran's marriage certificate, the August 5, 2009 Veteran's Application for Compensation or Pension, and the November 16, 2010 Declaration of Status of Dependents. However, the AOJ failed to review the original March 2003 Veteran's Application for Compensation or Pension, which provides VA notice of his marriage to C.M. In May 2011the Veteran submitted his notice of disagreement (NOD).

On review, the Board finds that an earlier effective date of March 7, 2003, for payment of additional compensation benefits for C. M. as dependent spouse, is warranted. The claims folder reflects that in the March 7, 2003 Veteran's Application for Compensation or Pension, the Veteran notified VA of his marital status to C. M. Furthermore, the claims folder reflects that in December 2004, the Veteran submitted a Declaration of Status of Dependents, providing VA with the dates of his and C.M.'s previous marriages and divorces. 

The Board finds that the March 7, 2003 Veteran's Application for Compensation or Pension was the date notice was received of C. M.'s existence; and is as such, the effective date for additional compensation for Veteran's spouse.

The Board notes that the Veteran has responded to requests for information within one year of each request and the information he provided was subsequently used in making the award of additional compensation for a dependent spouse.

The "date of claim" for additional compensation for dependents is the date of the Appellant's marriage, if evidence of the event is received within a year of the event. 38 U.S.C.A. § 5110 (f)(n) (West 2015); 38 C.F.R. § 3.401(b) (2015). In this case, the Veteran married C. M. in April 2001, but did not notify the AOJ within a year of marrying her. If the Veteran has not notified the AOJ within a year of his marriage, the effective date is the date notice is received of the dependent's existence, if evidence is received within a year of VA's request. Id.  

In this case, the Veteran did not notify the AOJ that he married C. M. until he filed his claim for service connection on March 7, 2003.  March 1, 2008, is the first date the Veteran was eligible for additional benefits for a spouse based upon the award of a combined 40 percent service connected evaluation at that time.  As a result, March 7, 2003, is the earliest effective date available under the law.


ORDER

Entitlement to an earlier effective date prior to August 5, 2009, for the grant of service connection for PTSD is denied.

An earlier effective date of March 07, 2003, is granted for the addition of the Veteran's spouse, C. M., as a dependent spouse, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


